Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a display device, a panel bonding system and a method of manufacturing a display device that comprises stereoscopic lens that comprises a plurality of lenses arranged along an axis that forms at an angle offset from a side of the display panel and a marking portion where the marking portion includes a marking line disposed in a direction perpendicular to an extending direction of the plurality of lenses.
Inoguchi et al (US Patent 6,151,062) discloses a stereoscopic image display apparatus for stereoscopically viewing an image displayed on a display, by transmitting light through a mask pattern where plural apertures and plural light shielding portion are arranged in a predetermined pitch in the horizontal and vertical directions. Inoguchi does not teach or suggest a display device, a panel bonding system and a method of manufacturing a display device that comprises stereoscopic lens that comprises a plurality of lenses arranged along an axis that forms at an angle offset from a side of the display panel and a marking portion where the marking portion includes a marking line disposed in a direction perpendicular to an extending direction of the plurality of lenses.
Liao et al (US 2013/0176525) discloses an aligning and assembling method of a stereoscopic display device is provided and includes providing a liquid crystal panel and a brightness detector. Liao does not teach or suggest a display device, a panel bonding system and a method of manufacturing a display device that comprises stereoscopic lens that comprises a plurality of lenses arranged along an axis that forms at an angle offset from a side of the display panel and a marking portion where the marking portion includes a marking line disposed in a direction perpendicular to an extending direction of the plurality of lenses.
Wong et al (US 2015/0162362) discloses an apparatus for alignment of a thin-film transistor panel and a barrier panel of a three-dimensional display. Wong does not teach or suggest a display device, a panel bonding system and a method of manufacturing a display device that comprises stereoscopic lens that comprises a plurality of lenses arranged along an axis that forms at an angle offset from a side of the display panel and a marking portion where the marking portion includes a marking line disposed in a direction perpendicular to an extending direction of the plurality of lenses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746